NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                    TRACEE SMITH, Petitioner/Appellee,

                                        v.

                  THERIAN SMITH, Respondent/Appellant.

                           No. 1 CA-CV 14-0827 FC
                               FILED 11-3-2015


           Appeal from the Superior Court in Maricopa County
                          No. FC2004-092923
            The Honorable Benjamin R. Norris, Retired Judge

                                  AFFIRMED


                                   COUNSEL

Tracee Smith, Brooklyn, NY
Petitioner/Appellee

Therian Smith, Duluth, GA
Respondent/Appellant


                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Lawrence F. Winthrop joined.
                            SMITH v. SMITH
                           Decision of the Court

H O W E, Judge:

¶1           Therian Smith (“Father”) appeals the family court’s order
modifying child support payments to Tracee Smith (“Mother”) for their
minor child T.S. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Mother and Father married in 1997, but in July 2004 Mother
petitioned for dissolution of marriage. The following month, the family
court issued a decree of dissolution awarding Mother sole custody of T.S.,
ordering monthly child support payments of $616.00 from Father, and
making each parent financially responsible for 50% of T.S.’s reasonable
uncovered health expenses.

¶3            Two years later, Father, who had moved to California and
remarried, petitioned to modify the child support order, alleging that the
payment amount took over 40% of his salary and that his monthly payment
should be lower. Mother, who had moved to New York with T.S., counter-
petitioned to enforce the order, alleging that Father had failed to make his
child support payments and failed to pay his half of T.S.’s reasonable
uncovered health expenses. Mother also alleged that Father owed a
substantial amount in arrearages.

¶4            The family court held an evidentiary hearing on the two
petitions, then modified Father’s child support payments to $906.65 and
entered a judgment of $1,359.40 against him for his half of T.S.’s uncovered
medical expenses. Further, the family court ordered Father to pay $250.00
per month to reduce his arrearage obligation, which the parties later agreed
totaled $18,439.90. Soon thereafter, Father moved for reconsideration of the
order alleging that the family court improperly calculated the amount and
that he could not afford to pay it, but the family court denied the motion.

¶5            Father petitioned to modify the child support order again a
year later. He alleged that he could not afford to make the two required
monthly payments for child support and his arrearage obligation because
he had recently been laid off from work and was receiving unemployment
benefits. Mother counter-petitioned to increase the child support, alleging
that because Father failed to provide evidence showing that he actively
sought employment, the family court should attribute to him the same
income as before. Mother also petitioned to enforce the effective child
support order because Father was not making payments.




                                     2
                              SMITH v. SMITH
                             Decision of the Court

¶6            After an evidentiary hearing, the family court modified
Father’s monthly child support payments to $286.09 and ordered him to
pay $2,000 every four months until he satisfied his entire arrearage
obligation. Father moved for reconsideration, arguing that the order caused
an undue burden on him. The family court denied the motion and noted
that Father paid over $900.00 per month on upscale vehicles and could
therefore afford to comply with the order.

¶7             Mother later petitioned the family court to modify the child
support order. Mother alleged that Father had gained employment two
months after the previous order, but that he did not notify the family court.
Mother’s petition included expenses for private school tuition and child
care for T.S. Father submitted a financial affidavit showing that he earned
an annual salary of $60,000—an increase from his previous income while
unemployed. The affidavit also showed that Father was employed in
Georgia and that he had another child. Additionally, Father objected to
T.S.’s private school tuition being included in the child support calculation.

¶8            The family court held an evidentiary hearing and
subsequently ordered Father to make monthly child support payments of
$613.16. The order also required Father to make monthly payments of
$250.00 until he satisfied his arrearage obligation. Finally, the order
required T.S. to remain enrolled in his private school unless otherwise
agreed upon. The family court filed with its order a Child Support
Worksheet (“Worksheet”) on which it noted the factors used to calculate
Father’s child support payments. Father timely appealed.

                                DISCUSSION

¶9            Father states in his opening brief that the family court abused
its discretion by ordering child support that was inconsistent with the
Arizona Child Support Guidelines (“Guidelines”) but fails to provide any
supporting argument or analysis.1 Father’s brief therefore does not comply
with Arizona Rule of Civil Appellate Procedure 13; it does not contain any
of the required components or “contentions concerning each issue


1       Mother did not file an answering brief. We may regard a failure to
file an answering brief as a confession of reversible error, Ariz. R. Civ. App.
P. 15(c); Blech v. Blech, 6 Ariz. App. 131, 132, 430 P.2d 710, 711 (1967), but are
not required to do so, In re Marriage of Diezsi, 201 Ariz. 524, 525 ¶ 2, 38 P.3d
1189, 1190 (App. 2002).




                                        3
                             SMITH v. SMITH
                            Decision of the Court

presented for review, with supporting reasons for each contention.” Ariz.
R. Civ. App. P. 13(a). Father’s only specific arguments are in his notice of
appeal, which cannot be substituted for an opening brief. Id.; Ariz. R. Civ.
App. P. 8(c) (listing the required components of a notice of appeal, which
do not include arguments). In his notice of appeal, Father argues that the
family court erred by (1) improperly calculating his child support amount,
(2) not canceling its prior arrearages order, and (3) not explaining its
deviation from the Guidelines.2 Consequently, Father has waived these
three arguments. See Van Loan v. Van Loan, 116 Ariz. 272, 274, 569 P.2d 214,
216 (1977) (“The failure to raise an issue . . . in briefs on appeal constitutes
a waiver of the issue.”); see also In re Marriage of Williams, 219 Ariz. 546, 549
¶ 13, 200 P.3d 1043, 1046 (App. 2008) (stating that an appellant representing
himself is held to the same level of knowledge regarding the required
procedures and applicable laws as attorneys).

¶10           Nevertheless, even if we considered the merits of the
arguments in Father’s notice of appeal, the family court did not abuse its
discretion in calculating and ordering child support. First, Father argues
that the family court abused its discretion in improperly calculating the
child support order by (1) not considering the substantial and continuing
change of circumstances he experienced, including a cross-country move,
new monthly expenses, and having another child; (2) attributing to him a
larger monthly income and child support payment than he qualified for;
and (3) wrongfully considering T.S.’s child care and private school tuition
expenses. We review child support awards for an abuse of discretion.
McNutt v. McNutt, 203 Ariz. 28, 30 ¶ 6, 49 P.3d 300, 302 (App. 2002). We
defer to the family court’s factual findings and affirm unless clearly
erroneous. Danielson v. Evans, 201 Ariz. 401, 406 ¶ 13, 36 P.3d 749, 754 (App.
2001). However, we review the family court’s interpretation of the
Guidelines de novo. Clay v. Clay, 208 Ariz. 200, 202 ¶ 5, 92 P.3d 426, 428
(App. 2004).

¶11           Arizona adopted the Guidelines, codified in A.R.S. § 25–320
appendix §§ 1–29, to establish “a standard of support for children consistent
with their needs and the ability of parents to pay, and to make child support

2       Father also requests that this Court hold Mother in contempt for
failing to comply with the family court’s orders regarding the exchange of
T.S.’s school information and reimbursement of T.S.’s travel expenses.
However, such request should be directed not to this Court but to the family
court pursuant to the procedure required by Arizona Rule of Family Law
Procedure 92.



                                       4
                             SMITH v. SMITH
                            Decision of the Court

awards consistent for persons in similar circumstances.” Cummings v.
Cummings, 182 Ariz. 383, 386, 897 P.2d 685, 688 (App. 1994); Guidelines § 1.
Generally, the family court may order reasonable and necessary child
support based on the parents’ financial resources and may consider all
aspects of a parent’s income to ensure a just award, including the total
financial resources available. Cummings, 182 Ariz. at 386, 897 P.2d at 688;
Guidelines § 1. Although the family court must apply the Guidelines, it is
not required to explicitly state each of its findings in its order. Guidelines
§ 22. We can infer the findings necessary to uphold the family court’s order
and may affirm if it is correct for any reason the record supports. Baker v.
Baker, 183 Ariz. 70, 72, 900 P.2d 764, 766 (App. 1995).

¶12            Here, we infer from the record that the family court made the
necessary findings to support its order and find no abuse of discretion. The
family court conducted an evidentiary hearing on Mother’s petition to
modify child support. After the parties testified, the family court issued its
order and filed a Worksheet specifying the factors used in calculating
Father’s child support. Father did not provide a transcript of the hearing on
appeal. See Ariz. R. Civ. App. P. 11(b)(1) (stating that if an appellant intends
to argue that a finding or conclusion is unsupported or contrary to the
evidence, he must include in the record a certified transcript of all evidence
relevant to the finding or conclusion). In absence of a transcript, we
presume that the record supports the family court’s rulings, see Baker, 183
Ariz. at 73, 900 P.2d at 767, and therefore find no abuse of discretion in its
order modifying child support to $613.16.

¶13            Father next argues that the family court abused its discretion
by ordering him to pay $250.00 per month to satisfy his arrearages without
canceling its prior order, and requests a re-calculation of the arrearages
owed. However, Father misreads the modification order. The order states
that, “except as modified herein, all prior orders remain in effect.” Thus, the
prior order requiring him to pay $2,000 every four months is no longer in
effect. To the extent that Father requests a re-calculation of the arrearages,
he must make that request to the family court. Accordingly, the family court
did not abuse its discretion in its order regarding the payment of arrearages.

¶14           Finally, Father argues that the family court abused its
discretion by not providing a written explanation for its deviation from the
Guidelines. But the family court did not deviate from the Guidelines here
and therefore did not abuse its discretion. The Guidelines authorize the
family court to deviate from them when application would be
“inappropriate or unjust in the particular case.” Guidelines § 20(A)(1), (2);
Patterson v. Patterson, 226 Ariz. 356, 358 ¶ 5, 248 P.3d 204, 206 (App. 2011).


                                       5
                            SMITH v. SMITH
                           Decision of the Court

The record here shows that the family court used the Worksheet to calculate
Father’s child support payments, consistent with the Guidelines.
Guidelines § 22 (“The findings may be made by incorporating a worksheet
containing this information into the file.”). Nothing in the record suggests
that the family court deviated from the Guidelines or that any reason to
deviate existed. Accordingly, the family court did not abuse its discretion
in failing to provide a written explanation.

                             CONCLUSION

¶15          For the foregoing reasons, we affirm.




                                  :ama




                                     6